        Case 2:18-cr-00292-DWA Document 446-1 Filed 04/16/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA
                                                           Criminal No. 18-292
                      v.

 ROBERT BOWERS


                                                ORDER

        AND NOW, upon due consideration of the United States’ Motion to Order Defendant

Bowers to Provide Meaningful Notice Pursuant to Federal Rule of Criminal Procedure 12.2 and to

Approve the Use of Firewall Counsel,

        IT IS HEREBY ORDERED that said motion is GRANTED.

        IT IS FURTHER ORDERED:

        (1)     All testing, examinations, and evaluations of the defendant by any defense mental

health expert shall be completed prior to any deadline set by the Court for the defendant to provide

notice of his intent to rely upon mental health evidence at the guilt- or penalty- phase pursuant to

Federal Rule of Criminal Procedure 12.2;

        (2)     The contents of the defendant’s Rule 12.2 notice shall include the following:

                A)         With respect to notice of defendant’s intent to present an insanity defense

or other evidence of a relevant mental condition during the guilt-phase, the defendant shall provide

notice to the prosecution team, pursuant to Fed. R. Crim. P. 12.2(a) and (b)(1), and file under seal

with the Court, notice setting forth: (i) the name of each mental health expert who the defendant

will rely upon, including those who reviewed records and/or testing results but did not personally

examine the defendant; (ii) each expert’s qualifications; (iii) a list of the specific tests administered

to the defendant by each expert, including any tests not personally administered by the testifying
        Case 2:18-cr-00292-DWA Document 446-1 Filed 04/16/21 Page 2 of 3




expert, but upon which the expert will rely; and (iv) a written summary of any anticipated expert

witness testimony that describes the witness’s opinions, the bases and reasons for those opinions,

and the witness’s qualifications.

        Within 30 days of providing to the United States the defendant’s guilt-phase Rule 12.2

notice, the defendant shall provide to the United States, and shall file under seal with the Court,

the results or reports of any mental examination or scientific test or experiment he intends to use

in his case-in-chief, and the reports of any experts who he intends to call to testify, including the

experts’ raw data. Fed. R. Crim. P. 16(b)(1)(B).

               (B)     With respect to notice of defendant’s intent to present penalty-phase mental

health evidence, the defendant’s Rule 12.2(b)(2) notice, which shall be filed under seal with the

Court and provided to the prosecution team, shall set forth the following: (i) the name of each

mental health expert who the defendant will rely upon, including those who reviewed records

and/or testing results but did not personally examine the defendant; (ii) each expert’s

qualifications; and (iii) a list of the specific tests administered to the defendant by each expert,

including any tests not personally administered by the testifying expert, but upon which the expert

will rely.

        (3)    In order to facilitate the goal of full, fair, and efficient discovery pertaining to any

penalty-phase mental health evidence, the Court hereby approves the use of government firewall

counsel, which will protect the defendant’s rights while enabling the United States to timely

respond to defense mental health evidence. Within seven (7) days from the date of this Order, the

United States shall file with the Court the name, address, and capital-litigation experience of an

AUSA from another district who is prepared to serve as firewall counsel in this prosecution.
       Case 2:18-cr-00292-DWA Document 446-1 Filed 04/16/21 Page 3 of 3




       (4)     Within the 21 days of the date of this Order, the parties shall meet and confer, and

submit a joint statement setting forth points of agreement and disagreement related to Rule 12.2

penalty-phase mental health procedures. Each party likewise shall file with the Court a brief that

specifically addresses any points of disagreement, including, if applicable, the mechanics and

parameters of the United States’ examination of the defendant, the appropriate timing of the

exchange of penalty-phase mental health discovery, and other post-guilty verdict procedures.

                                             IT IS SO ORDERED.




                                             Honorable Donetta Ambrose
                                             United States District Judge


                                             Date
